             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                        No. 3:19-cv-346-DPM

                                   ORDER
     The Court is working on the Rena Wood substitution issues. The
Court requests counsel for Alexis Stiny, Andrew Stiny, and Eli Stiny to
file proof of service (by a method specified in    FED.   R. CIV. P. 4) of the
motion to substitute, Doc. 114, on Jason Wood and Rena's three
children.   FED. R.   CIV. P. 25(a)(3). Though a summons is not necessary,
Doc. 115, the Court should have spoken more clearly about the required
method for notifying these nonparties. The Court is hopeful that
counsel has already taken this step, and looks forward to getting more
information. The trustee has not responded to the motion to substitute,
which the Court takes as a "no position" position. Proof of service, and
any clarification the trustee wants to make, due by 21 May 2021.
     So Ordered.


                                          D .P. Marshall Jr.
                                          United States District Judge

                                                    •
